Case: 13-50248      Document: 00512495017         Page: 1    Date Filed: 01/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-50248                            January 9, 2014
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN CARLOS PALMA-PALMA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-957-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Juan Carlos Palma-Palma (Palma) pleaded guilty
to illegal reentry after having been removed previously, in violation of 8 U.S.C.
§ 1326. The district court sentenced him within the advisory guidelines range
to 57 months of imprisonment.
       On appeal, Palma contends that his within-guidelines sentence is
substantively unreasonable because it is greater than necessary to achieve the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-50248       Document: 00512495017         Page: 2    Date Filed: 01/09/2014


                                      No. 13-50248

sentencing goals set forth in 18 U.S.C. § 3553(a). In support of his contention,
Palma asserts that the guidelines range overstates the seriousness of his
offense because the Sentencing Guideline used to compute his offense level,
U.S.S.G. § 2L1.2, gives too much weight to his prior convictions, resulting in
double and triple counting. He also asserts that the guidelines range fails to
take into account the minimal seriousness of the offense, claiming that his
offense was not violent and that it was, at most, an international trespass.
Finally, Palma asserts that the guidelines range failed to take into account his
personal characteristics, the circumstances of his prior offense, and his reasons
for reentry.
       Although Palma argued for a downward variance and objected to the
district court’s stated intention to impose a guidelines sentence, he failed to
object specifically to the reasonableness of the sentence after the sentence was
imposed. The government insists that our review should be for plain error. We
need not determine whether plain error review is required, however, because
Palma’s contentions fail even under the abuse of discretion standard of review.
See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
       The substantive reasonableness of a sentence is reviewed for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). As Palma’s sentence
was within the advisory guidelines range, his sentence is presumptively
reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). 1
       Palma’s argument that the seriousness of his offense is overstated
because § 2L1.2 double and triple counts his criminal history has been rejected.
See United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009). Similarly,

       1  Palma argues that the presumption of reasonableness should not apply to sentences
calculated under § 2L1.2 because the Guideline lacks an empirical basis and results in double
counting. He correctly concedes that his argument is foreclosed by United States v.
Mondragon-Santiago, 564 F.3d 357 (5th Cir. 2009), and he raises the argument to preserve
it for possible further review.


                                             2
    Case: 13-50248    Document: 00512495017     Page: 3   Date Filed: 01/09/2014


                                 No. 13-50248

we have not been persuaded by the contention that the Guidelines fail to
account for the nonviolent nature of an illegal reentry offense. See United
States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
      The district court listened to Palma’s request for a lesser sentence but
found that one within the guidelines range was appropriate.             Palma’s
contentions regarding personal characteristics, the circumstances of his prior
offense, and his motive for reentry do not rebut the presumption of
reasonableness. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th
Cir. 2008). Palma has not shown sufficient reasons for us to reverse his
sentence, given the presumption of reasonableness applicable to it. See Cooks,
589 F.3d at 186.
      The judgment of the district court is AFFIRMED.




                                       3